— Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered September 13, 2007, which, inter alia, granted plaintiffs’ motion to be released from further obligations to make payments on a leased vehicle, unanimously affirmed, with costs.
At the hearing on the subject application, all defendants were represented and their counsels were present and were served with the papers upon which plaintiffs sought relief. The *546transcript of proceedings shows that neither appellant, nor any of the other defendants, at any time requested leave to file opposing papers, objected to the entry of the relief granted by the motion court or preserved any objections. Thus, appellants’ objections to the court’s order are improperly raised for the first time on this appeal and unpreserved for our review (see Matter of Prendergast v City of New York, 44 AD3d 414, 415 [2007], lv denied 9 NY3d 818 [2008], cert denied 553 US —, 128 S Ct 2516 [2008]).
Were we to consider appellants’ contentions, we would find them unavailing. Concur — Saxe, J.P., Friedman, Sweeny, Renwick and Freedman, JJ.